Exhibit 10.36

 

To Form 10-K for BayHill Capital Corporation

Year Ended June 30, 2011

 

 

 

 

Documentation for the Sale of the Company’s subsidiary

Commission River Corporation

















 

 





STOCK PURCHASE AND SECURITY INTEREST AGREEMENT

 

This Stock Purchase and Security Interest Agreement (the “Agreement”) is hereby
entered this 31st day of August, 2010 (the “Effective Date”), by and among
BayHill Capital Corporation, a Delaware corporation (“BayHill” or “Seller”), and
Adam V. Edwards (“Edwards”) and Patrick K. Oborn (“Oborn”), individuals
(“Edwards” and “Oborn” are collectively the “Buyers” and collectively with
Seller the “Parties”). This Agreement is acknowledged and agreed to by
Commission River Corporation, a wholly owned subsidiary of Seller (the
“Company”).

 

RECITALS:

 

A. The Buyers are the current executives in charge of operations and financing
of the business of the Company, a wholly-owned subsidiary of the Seller, and
Buyers desire to purchase certain shares of the common stock of the Company as
more particularly described below (the “Sold Shares”) on the terms hereof.

 

B. The Parties agree that, immediately prior to the closing of Buyers’ purchase
of the Sold Shares hereunder, the Company will redeem from Seller eighty percent
(80%) of the outstanding shares of common stock of the Company (the “Redeemed
Shares”) as more particularly described below (see the “Redemption Agreement” as
defined below).

 

C. The Parties have their own separate, personal and direct knowledge about the
Company, the Sold Shares and the Redeemed Shares and they acknowledge and agree:
(i) that the Sold Shares comprise 20% of the outstanding shares of the common
stock of the Company prior to the Redemption; and (ii) that the Redeemed Shares
comprise 80% of the outstanding shares of the common stock of the Company prior
to the Redemption.

 

D. The Parties acknowledge and agree that they are each affiliates of the
Company and are fully conversant with the operations, prospects and condition of
the Seller and of the Company.

 

E. The Parties have their own separate, personal and direct knowledge about the
Seller. The Parties acknowledge and agree that the Buyers, directly and through
affiliated companies, are substantial shareholders in the Seller and together,
as more particularly defined below, own and have the right to convey that number
of shares of the common stock of the Seller as shown below (the “Buyers’ BayHill
Shares” as more particularly defined below) and that Buyers will transfer to the
Seller the Buyers’ BayHill Shares in partial payment of the “Purchase Price” as
defined herein.

 

F. This Agreement is comprised of the foregoing recitals and the following Terms
and Conditions Articles 1 through 7, and the attached Exhibits.

 

IN WITNESS WHEREOF, in consideration of the mutual promises contained herein,
and for other good and valuable consideration, the receipt of which is hereby
acknowledged the Parties hereby execute this Agreement as the above Effective
Date.

 

BayHill Capital Corporation

 

 

By:

Robert K. Bench

Its: President and CEO

Address: 10757 S. River Front Pkwy, #125

South Jordan, Utah 84057 USA

Fax #: (801) 816-2527

Email: bbench@bayhillgroup.com

 

 

Adam V. Edwards

 

 

 

Address:13401 S. 450 E. , Suite D1

Draper, Utah 84020

Fax #: 801-303-6805

Email: aedwards@commissionriver.com

 

ACKNOWLEDGED AND AGREED:

Commission River Corporation

 

By:

Robert K. Bench

Its: CEO

Address: 12401 South 450 East, Suite D1
Draper, UT 84020

 

Patrick K. Oborn

 

 

Address:12401 S. 450 E., Suite D1

Draper, Utah 84020

Fax #: 801-303-6805

Email: poborn@commissionriver.com

 

1

 

TERMS AND CONDITIONS

of the

Stock Purchase and Security Interest Agreement

 

 

ARTICLE 1.     Sale and Purchase of the Sold Shares and Closing

 

1.1Seller hereby sells, assigns, transfers and conveys the Sold Shares, which
after giving effect to the redemption of the Redeemed Shares represents all of
the issued and outstanding stock of the Company, to Buyers as follows:

 

1.1.1      Seller hereby sells, assigns, transfers and conveys to Edwards, and
Edwards hereby purchases from Seller, that number of shares of common stock of
the Company as shown below (the “Edwards Purchased Stock”), and at the Closing
(as defined below) Seller will deliver to Edwards the stock certificate(s)
representing the Edwards Purchased Stock, free and clear of any lien, mortgage,
pledge, right, adverse claim, levy, charge, security interests or other
encumbrances, except for those imposed by the terms of this Agreement, and
Edwards hereby purchases from the Seller the Edwards Purchased Stock and he will
pay to the Seller that portion of the Purchase Price set forth in Section 1.3.1
below; and

 

1.1.2      Seller hereby sells, assigns, transfers and conveys to Oborn, and
Oborn hereby purchases from Seller, that number of shares of common stock of the
Company as shown below (the “Oborn Purchased Stock”), and at the Closing (as
defined below) Seller will deliver to Oborn the stock certificate(s)
representing the Oborn Purchased Stock, free and clear of any lien, mortgage,
pledge, right, adverse claim, levy, charge, security interests or other
encumbrances, except for those imposed by the terms of this Agreement, and Oborn
hereby purchases from the Seller the Oborn Purchased Stock and he will pay to
the Seller that portion of the Purchase Price set forth in Section 1.3.2 below.

 

1.2The closing of the transactions contemplated by this Agreement (the
“Closing”), shall be held at the offices of ClearWater Governance Group, LLC, at
265 East 100 South, Suite 330, Salt Lake City, Utah 84111, at 3:30 p.m., on the
Effective Date or such other place, date and time as the parties hereto may
otherwise agree, but in any event immediately following the “closings” under the
related agreements including the ‘closing” under the Redemption Agreement.

 

1.3At the Closing, Buyers will execute, pay and deliver and/or cause to be
executed, paid and delivered to the Seller as provided below the following
components of consideration (the “Purchase Price”) as follows:

 

1.3.1      (a) Edwards will deliver to Seller $7,500 in cash; the method of
payment thereof shall be a bank check or electronic transfer of funds as
mutually agreed between Edwards and Seller, and (b) Oborn will deliver to Seller
$7,500 in cash; the method of payment thereof shall be a bank check or
electronic transfer of funds as mutually agreed between Oborn and Seller.

 

1.3.2      Each of Edwards and Oborn will deliver to Seller a written and signed
Acknowledgement of Receipt (in the form attached as Exhibit A) of a copy of the

2

 

Redeemed Shares Redemption Agreement between the Company and the Seller (as
defined below)

 

1.3.3      Following the issuance of new stock certificates by the Company in
the respective names of the Buyers, as applicable, representing the Sold Shares,
the Buyers will redeliver to the Seller (upon receipt or deemed receipt by the
Buyers of the certificates for the Sold Shares) the newly issued stock
certificates for the Sold Shares as pledged collateral to secure the Company’s
obligations under the Promissory Note (as defined below), together with
accompanying signed and endorsed in blank, corresponding respective Stock Powers
for the transfer of the Sold Shares in form and content reasonably satisfactory
to the Seller (form attached hereto as Exhibit B).

 

1.3.4      Buyers will deliver to the Seller the Buyers’ BayHill Shares, which
the parties agree are valued at a price of $105,000 in total, and any stock
certificates for the Buyers’ BayHill Shares together with the accompanying
signed and endorsed in blank, corresponding Stock Power (for the transfer of the
Buyers’ BayHill Shares in form and content reasonably satisfactory to the Seller
(form attached hereto as Exhibit C), as follows:

 

1.3.4.1  Edwards will deliver to Seller 244,992 shares of the common stock of
Seller; and

 

1.3.4.2  Oborn will deliver to Seller 244,922 shares of the common stock of
seller, provided, however, that in each case above the Parties acknowledge that
Buyers do not have possession of their stock certificates for Buyers’ BayHill
Shares and that such certificates are in possession of BayHill’s former transfer
agent. BayHill and Buyers agrees that they will each use their commercially
reasonable efforts to instruct BayHill’s former transfer agent, or seek
possession from such transfer agent or from any replacement transfer agent as
BayHill may appoint from time to time, with instructions to deliver said
certificates to the Seller endorsed and in the manner as provided herein. If
either Edwards and/or Oborn are unable to locate such certificates, Seller
hereby agrees to accept in lieu thereof an affadvait of lost stock certificate
(but without any bond or similar requirement) in a form reasonably acceptable to
Seller. Seller and the Buyers will cause the Seller to impose, and they
authorized any Officer of the Seller to request that BayHill or any transfer
agent impose a restrictive endorsement on the certificate for the Buyers’
BayHill Shares and will redeliver the same to the Seller. Until the delivery of
the said certificates, as provided herein, Seller is authorized to instruct any
transfer agent to effect a “stop-transfer-order” in such certificates and the
Buyers’ BayHill Shares represented by such certificates.

 

 

1.4Seller will have caused the Company to effect the following actions, and
Seller will deliver to the Company and Buyers the following documents,
immediately prior to the Closing:

 

1.4.1      using such assistance from Buyers as may be reasonable requested by
Seller, Seller will cause the Company to redeem the Redeemed Shares from the
Seller

3

 

and to execute and deliver to Seller and the Company the Redemption Agreement,
and Security Interest Agreement (the “Redemption Agreement”), such that the Sold
Shares become the only outstanding shares of the Company effective immediately
before the purchase and sale of the Sold Shares at and following the Closing;
and

 

1.4.2      using such assistance from Buyers as may be reasonably requested by
Seller, the Company shall have executed and delivered to the Seller the
Negotiable Installment Promissory Note of the Company for the purchase price of
the Redeemed Shares (as defined below, the “Promissory Note”) effective
immediately before the purchase and sale of the Sold Shares at and following the
Closing.

 

ARTICLE 2.     Redemption of the Redeemed Shares by the Company

 

2.1The first transaction immediately prior to the Closing will be the
“Redemption” of the Redeemed Shares by the Company. This Redemption will have
been accomplished by execution of the Redemption and Security Interest Agreement
between the Company and the Seller (the “Redemption Agreement”) (attached hereto
as Exhibit D), wherein the Company shall have redeemed the Redeemed Shares from
the Seller, such that the Sold Shares become the only outstanding shares of the
Company at and following the Closing, all as more particularly described and
provided in the Redemption Agreement.

 

2.2The Company shall have executed and delivered to the Seller at the Closing
under the Redemption Agreement a Promissory Note for payment of the agreed
consideration for the Redeemed Shares under the Redemption Agreement and in the
form of the attached Promissory Note (the “Promissory Note”) (attached hereto as
Exhibit E).

 

2.3The Parties acknowledge that the Company’s performance of the Promissory Note
shall be secured by the Company granting to the Seller a security interest in
all its assets, tangible and intangible, including, without limitation proceeds
and otherwise of every nature and description (the “Pledged Assets”) pursuant to
the terms of the Redemption Agreement. This security interest shall be the
primary security interest in the Pledged Assets. Buyers agree that the Company’s
performance of the Promissory Note shall also be secured by the Seller’s
possessory security interest in the Sold Shares, and each Buyer hereby pledges
to, and grants to Seller a security interest in the Sold Shares, and shares
owned by such Buyer immediately following the Closing. This Agreement will act
to grant such security interest to the Seller for such Sold Shares. Following
the Closing, Buyers agree to cause the Company to execute such further documents
and agreements and to do such acts and deeds as may be reasonably requested by
the Seller to further confirm the granting of the security interest in the
Pledged Assets. Seller is hereby authorized to file a UCC financing statement
concerning this Security Interest with the proper governmental authorities.

4

 

 

ARTICLE 3.     Representations and Warranties of the Parties

 

3.1Buyers severally but not jointly warrant as follows:

 

3.1.1      The Buyers are authorized to execute and perform the terms of this
Agreement,

to buy the Sold Shares and to pay the Purchase Price.

 

3.1.2      The Buyers need no participation, consent or concurrence of any other
person to so execute, perform, buy and pay and that so doing will not breach or
terminate any other agreement or understanding between Edwards and Oborn or
between the Buyers or either of them and any other person.

 

3.1.3      Buyers together own and have title to their respective Buyers’
BayHill Shares, free and clear of any lien, mortgage, pledge, security interest,
right, adverse claim, levy, charge or other encumbrance of any kind, except for
those imposed by the terms of this Agreement and the other agreements referenced
herein.

 

3.1.4      The Buyers may lose all or some of their Sold Shares as a consequence
of any failure to pay or perform or upon any breach or default by the Company
under the Redemption Agreement and/or the Promissory Note and the Company may
lose all or some of its Pledged Assets as a consequence of any failure to pay or
perform or upon any breach or default by the Company under the Redemption
Agreement and/or the Promissory Note.

 

3.1.5      The Purchase Price is acceptable to the Buyers and is fair and
reasonable in the circumstances.

 

3.1.6      This Agreement has been duly executed and delivered by the Buyers and
constitutes the legal, valid, and binding obligation of the Buyers, enforceable
in accordance with its terms, except as the same may be limited by bankruptcy,
insolvency, moratorium, and other laws of general application affecting the
enforcement of creditors' rights and by the exercise of judicial discretion and
the application of principles of equity.

 

3.1.7      Upon any breach or failure to pay or perform by the Company under the
Redemption Agreement and/or the Promissory Note, the Seller may take any and all
actions it elects in its sole discretion to make Seller whole and to recoup for
Seller alny loss, including, without limitation, the Seller may enforce and
foreclose the security interest in the Sold Shares and/.or the Pledged Assets
and may sell and transfer all or any of its interests in the Sold Shares and/or
Pledged Assets of the Company as the Seller may select in its absolute
discretion.

 

3.2Buyers’ Investment Representations. In connection with the execution of this
Agreement, including, without limitation, the purchase of the Sold Shares, and
payment of the Purchase Price, Buyers represent, severally but not jointly, to
the Seller the following:

 

3.2.1      Buyers are aware of the business affairs and financial condition of
the Company and of the Seller and have acquired sufficient information about the
Company and the Seller to reach an informed and knowledgeable decision to
acquire the Sold Shares and to pay the Purchase Price with cash and with Buyers’
BayHill

5

 

Shares and to deliver to the Seller, Buyers’ share certificates for the Sold
Shares and for the Buyers’ BayHill Shares or an affidavit of lost stock
certificate (but without any bond or similar requirement) in a form reasonably
acceptable to Seller. Buyers are purchasing the Sold Shares for investment for
Buyers’ own accounts only and not with a view to, or for resale in connection
with, any distribution thereof within the meaning of the Securities Act.

 

3.2.2      Buyers understand that none of the Sold Shares and none of the
Buyers’ BayHill Shares (nor the transactions involving the same) have not been
registered under the Securities Act by reason of a specific exemption therefrom,
which exemption depends upon, among other things, the bona fide nature of
Buyers’ investment intent as expressed herein.

 

3.2.3      Buyers further acknowledge and understand that the Sold Shares must
be held indefinitely unless the Sold Shares are subsequently registered under
the Securities Act or an exemption from such registration is available. Buyers
further acknowledge and understand that neither the Seller nor the Company is
under any obligation to register the Sold Shares. Buyers understands that the
certificates evidencing the Sold Shares will be imprinted with a legend which
prohibits the transfer thereof unless the Sold Shares are registered or such
registration is not required in the opinion of counsel for the Company. Buyers
further acknowledge and understand that transferability and ability to use the
Sold Shares will be restricted by the terms of this Agreement.

 

3.2.4      Buyers recognize and agree, severally but not jointly, that they will
be the sole owners of the Company at and after the Closing and that they will be
able to control the affairs and financing of the Company, subject to the
limitations placed on actions of the Company and on their holdings of the Sold
Shares by the terms of this Agreement.

 

3.3Seller warrants as follows:

 

3.3.1      Seller is a corporation validly existing and in good standing under
the laws of the State of Delaware. Seller is authorized to execute and perform
the terms of this Agreement and has all necessary board and stockholder
authority to sell the Sold Shares and enter into and perform the terms of this
Agreement and in authorizing the Company to execute and perform the terms of
this Agreement, to execute and perform the Redemption Agreement and to redeem
the Redeemed Shares and to execute and perform the terms of the Promissory Note.

 

3.3.2      Seller needs no participation, consent or concurrence of any other
person to so execute, perform, sell and receive and that so doing will not
breach or terminate any other agreement or understanding between the Seller and
any other person.

 

3.3.3      Seller owns and holds all legal title to the Sold Shares, free and
clear of any lien, mortgage, pledge, security interest, right, adverse claim,
levy, charge or other encumbrance of any kind.

 

3.3.4      Seller will have relinquished all and any benefit from the continued
business of the Company and will no longer be a shareholder nor have any control
over or equity interest in the Company as of and after the Closing.

6

 

 

3.3.5      The Purchase Price is acceptable to the Seller and is fair and
reasonable in the circumstances.

 

3.3.6      This Agreement has been duly executed and delivered by the Seller and
constitutes the legal, valid, and binding obligation of the Seller, enforceable
in accordance with its terms, except as the same may be limited by bankruptcy,
insolvency, moratorium, and other laws of general application affecting the
enforcement of creditors' rights and by the exercise of judicial discretion and
the application of principles of equity.

 

3.3.7      Any receipts or recoveries from the Company’s creditors, that are
received by Seller, that relate to the business of the Company will be promptly
forwarded to the Company and not held by Seller or recorded as Seller revenues
to the extent that the Company is then current in its obligations to Seller.

 

3.3.8      To the best knowledge of the Seller, and based on information
delivered to Seller by Buyers and represented by Buyers as accurate, complete
and prepared according to GAAP and consistent with prior periods:

 

3.3.8.1  The assets of the Company constitute all of the assets, properties,
rights and interests, tangible and intangible, of any nature whatsoever,
necessary to conduct the business of the Company (the “Assets”) as conducted by
the Company during the period commencing November 30, 2007 and ending
immediately prior to the closing (the “Business”). As of the date hereof, the
Company has the right to use all of such Assets in the manner that such assets
are presently used in the Business. Assuming no limitations exist to which the
Buyers are subject and for which the Seller has no knowledge, upon the
consummation of the transactions contemplated by this Agreement, the Company
will have the right to use all of the Assets in the manner that such Assets are
presently used in the Business by the Company. None of the Assets are held by or
used by BayHill or its affiliates or other subsidiaries.

 

3.3.8.2  Since November 30, 2007, (a) the Company has not distributed, sold,
transferred, conveyed or assigned any of the Assets to any person or entity, and
(b) the Company has not disposed of any of the Assets that are material to the
operation of the Business nor diverted any line of business or business
opportunity of the Company to any third party.

 

3.3.8.3  The Company is a corporation validly existing and in good standing
under the laws of the state of Utah. The Company owns and has beneficial and
legal title to all of its assets, free and clear of any lien, mortgage, pledge,
security interest, right, adverse claim, levy, charge or other encumbrance of
any kind. With respect to any Assets it leases, the Company is in compliance
with such leases and holds a valid leasehold interest free of any lien,
mortgage, pledge, security interest, right, adverse claim, levy, charge or other
encumbrance other than those of the lessors of such property or assets.

 

3.3.8.4  There is no claim, action, suit, proceeding, arbitration, complaint,
charge or investigation pending or, currently threatened (i) against the Company

7

 

or any officer or director of the Company; (ii) that questions the validity of
this Agreement or the Redemption Agreement or the right of the Company to enter
into them, or to consummate the transactions contemplated by such Agreements; or
(iii) that would reasonably be expected to have, either individually or in the
aggregate, a material adverse effect on the Sold Shares, the Assets or the
business of the Company. The foregoing includes, without limitation, actions,
suits, proceedings or investigations pending or threatened in writing (or any
basis thereof known to the Seller) involving the prior employment of any of the
Company’s employees, their services provided in connection with the Company’s
business, or any information or techniques allegedly proprietary to any of their
former employers, or their obligations under any agreements with prior
employers.

 

3.3.8.5  Seller has delivered to the Buyers the unaudited financial statements
(including balance sheets and income statements) of the Company as of April 30,
2010 and for the 4-month period then ended (collectively, the “Financial
Statements”). The Financial Statements have been prepared in accordance with
generally accepted accounting principles applied on a consistent basis
throughout the periods indicated, except that they may not contain year-end
adjustments, or footnotes required by generally accepted accounting principles.
The Financial Statements fairly present in all material respects the financial
condition and operating results of the Company as of the dates, and for the
periods, indicated therein, subject to normal year-end audit adjustments. Except
as set forth in the Financial Statements, the Company has no material
Liabilities or obligations, contingent or otherwise, other than (i) liabilities
incurred in the ordinary course of business and (ii) obligations under contracts
and commitments incurred in the ordinary course of business and not required
under generally accepted accounting principles to be reflected in the Financial
Statements, which, in both cases, individually and in the aggregate would not
have a material adverse effect on the Company or its assets.

 

3.3.8.6  The Company owns or possesses all legal rights to use (a) all
trademarks, service marks, trade names, domain names, copyrights, trade secrets,
licenses, information and proprietary rights and processes and (b) to Seller’s
knowledge, all patents and patent rights (such rights are collectively referred
to herein as the “Company Intellectual Property”) as are necessary to the
conduct of the Business as now conducted and as presently proposed to be
conducted, without any known conflict with, or infringement of, the rights of
others. None of Seller, its affiliates or other subsidiaries have any license,
ownership or other rights in the Company Intellectual Property, and upon the
consummation of the transactions contemplated by this Agreement, the Company
will have the right to use all of the Company Intellectual Property are
presently used in the Business, and none of Seller, its affiliates or other
subsidiaries will not have any license, ownership or other rights in or to the
Company Intellectual Property.

 

3.3.8.7  There are no federal, state, county, local or foreign taxes dues and
payable by the Company which have not been timely paid, except where the failure
to pay could not be reasonably expected to result in a material

8

 

adverse effect on the Company or the Business. The Company has no accrued and
unpaid federal, state, country, local or foreign taxes of the Company which are
due, whether or not assessed or disputed. There have been no examinations or
audits of any tax returns or reports by any applicable federal, state, local or
foreign governmental agency.

 

3.4Company Uncertainty. Buyers acknowledge that the Company has limited
experience and is thinly capitalized. The business of the Company is risky and
uncertain. Buyers acknowledge that the Seller has limited experience, and is
thinly capitalized. The business of the Company and of the Seller is risky and
uncertain. The Buyers bear the real and substantial risk that they will lose
their investment. Reciprocally, Seller acknowledges that the Company has limited
experience and is thinly capitalized. Seller further acknowledges that the
Seller’s security interest in the Sold Shares and in the Pledged Assets of the
Company may have limited or no value, and that the Seller may not be able to
recoup any remaining portion of unpaid Purchase Price. Seller further
acknowledges and agrees that (i) neither Edwards or Oborn are providing any
guaranty or assurances of payment of the Company’s obligations under the Note or
the Redemption Agree, (ii) except for the foreclosure on the Sold Shares in
accordance with applicable law, Seller shall not have any cause of action or
recourse against either Edwards or Oborn arising from or related to any default
by the Company under the Note or the Redemption Agreement, and (iii) Seller’s
sole remedies arising from or relating to any default by the Company under the
Note or the Redemption Agreement shall be as set forth in the Redemption
Agreement and the Note.

 

3.5Public Company Trading Status of the Seller. Buyers are substantial
shareholders of the Seller, and recognize that the Company’s redemption of the
Redeemed Shares from the Seller and the seller’s sale of the Sold Shares to the
Buyers may alter the operations and SEC regulatory circumstances for the Seller
as a public company. Buyers represent that they have had the opportunity to ask
questions of the management of the Seller about the business, finances and
operations of the Seller and that they have access to all filed public records
for the Seller. Buyers represent that they are fully informed about the Seller
and their holding in the Seller and about the value and any challenges to
liquidity of the Buyers’ BayHill Shares. Buyers endorse the said Redemption of
the Redeemed Shares and the sale of the Sold Shares and agree that the Seller
will no longer have the benefit and cost of the maintaining the Company as an
active business activity of the Seller after the Closing. Notwithstanding the
foregoing, Seller agrees that, in cooperation of each Buyer and in connection
with the sale of the Buyers’ BayHill Shares to Seller as provided hereunder,
BayHill will prepare and timely file with the Securities and Exchange Commission
(“SEC”), on behalf of the Buyers, appropriate and complete filings and reports
(each, a “Section 16 Filing”) as required to be filed under Section 16 of the
Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder, including, but not limited to, any Section 16 Filings
required to be filed with the SEC on Form 4 or Form 5, and in connection with
the foregoing, Seller will allow each Buyer at least one business day prior to
the scheduled date of filing of such Section 16 Filing to review the contents of
such proposed filing or report, whether on Form 4, Form 5 or otherwise. The
Buyers have previously given and will retain in force a power of attorney for
the Seller (or officer of the Seller) to prepare and file for Buyers such forms.

 

3.6Buyers’ Desire to Relinquish any Ownership in the Seller. Buyers acknowledge
that they will have no equity interest in the Seller after Closing of the
transactions under this Agreement. Consequently, any change in share value, and
loss or growth of the Seller

9

 

will be borne only by the other owners and shareholders of the Seller at and
after the Closing. Buyers have made themselves fully informed about the
prospects for any such gain or loss and desire to relinquish any participation
therein by their delivery of the Buyers’ BayHill Shares to the Seller hereunder.

 

ARTICLE 4.     Buyers’ Restrictive Covenants Concerning the Company and the Sold
Shares

 

Buyers acknowledge that the Company is under obligations to comply with those
covenants set forth in the Redemption Agreement and the Promissory Note

 

ARTICLE 5.     Mutual Waivers

 

Effective as of the Closing and excluding claims for breach of this Agreement,
each of Edwards and Oborn hereby grants, gives and extends to the Seller a
complete and total waiver and release of any and all claims, known or unknown,
matured or unmatured, that Edwards or Oborn may have or may be said to have
against the Seller and arising prior to the date of the Closing. For greater
clarity, and by way of illustration and not limitation, Edwards and/or Oborn
will have no right to assert any claim for breach of loyalty against any
management or director of BayHill and none of Edwards or Oborn will have any
right to assert any claim for failure to capitalize or failure to provide
support the Company or Oborn and/or Edwards. Effective as of the Closing and
excluding claims for breach of this Agreement, BayHill, for itself and on behalf
of its predecessor entities, successor entities, subsidiaries, officers,
directors, employees, stockholders, agents and representatives and their
respective successors and assigns, hereby grants, gives and extends to each of
Edwards and Oborn a complete and total waiver and release of any and all claims,
known or unknown, matured or unmatured, that BayHill may have or may be said to
have against Edwards, Oborn or the Company, as applicable, and arising prior to
the date of the Closing. For greater clarity, and by way of illustration and not
limitation, none of Seller or its predecessor entities, successor entities,
subsidiaries, officers, directors, employees, stockholders, agents and
representatives and their respective successors and assigns will have any right
to assert any claim for breach of loyalty or fiduciary duty against Edwards or
Oborn.

 

This mutual waiver extends to claims which either Party may have or may be said
to have against the other Party or any officer or director of the other Party.
Hereafter, any dispute between the Parties may only arise on or out of this
Agreement, all other claims having been compromised and settled by the mutual
waivers and terms hereof.

 

ARTICLE 6.     Audit

 

On one occasion and expiring on April 15, 2011, Each of Edwards and Oborn shall
have the right on at least five (5) business days prior notice to BayHill and to
the other Buyer to inspect the books and records of BayHill that relate to the
Company’s business and financial affairs prior to the Closing, including, but
not limited to, accounting records and audit records relating to the Company and
other records relating to the operation of the business of the Company. Seller
agrees to use reasonable efforts to make available to Edwards and/or Oborn such
books and records during regular business hours. Failure of a Buyer to
participate in such an inspection requested by the other Buyer shall constitute
a waiver of further right to inspection.

 

ARTICLE 7.     Miscellaneous

10

 

 

7.1Notices. All notices and other communications required or permitted hereunder
shall be in writing and shall be mailed by registered or certified mail, postage
prepaid, sent by facsimile or otherwise delivered by hand or by messenger
addressed to the Company, the Buyers and or Seller as set forth on the first
page of this Agreement. Each such notice or other communication shall for all
purposes of this Agreement be treated as effective or having been given when
delivered if delivered personally, or, if sent by mail, at the earlier of its
receipt or 72 hours after the same has been deposited in a regularly maintained
receptacle for the deposit of the United States mail, addressed and mailed as
aforesaid or, if sent by facsimile or e-mail, upon confirmation of facsimile or
e-mail transmission.

 

7.2Successors and Assigns. Neither the Seller nor the Buyers may assign any of
its or their rights under this Agreement without the prior written consent of
the other Party, such consent not to be unreasonably withheld. Provided,
however, that Seller is permitted to assign its beneficial interests but may not
delegate its duties or obligations in the Redemption Agreement and this
Agreement to an affiliated or unaffiliated person as part of a single financing
arrangement for the Seller. Upon any such an assignment, this Agreement shall
inure to the benefit of, and be binding on such assignee. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
Buyers and their heirs, executors, administrators, successors and assigns.

 

7.3Entire Agreement. This Agreement constitutes the entire agreement of the
Parties with respect to the subject matter hereof, and supersede in their
entirety any/all prior undertakings and agreements of Seller and Buyers with
respect to the subject matter hereof, and may not be modified adversely to
either Party’s interests except by means of a writing signed by the other Party.
The Parties expressly intend that no person other than the undersigned Parties
and their proper successors in interest shall be entitled to enforce the terms
of this Agreement or claim any benefit from the Agreement, provided that the
Company will be bound hereunder upon its acknowledgement hereof.

 

7.4Governing Law. This Agreement shall be governed by and construed for all
purposes in accordance with the laws (without giving effect to the principles
governing conflicts of laws) of the State of Utah.

 

7.5Dispute Resolution. The Buyers and the Seller agree that any dispute or
litigation concerning or arising out of this Agreement shall be litigated only
in courts sitting in Salt Lake County, Utah. The Parties waive trial by jury in
any action, proceeding or counterclaim brought by either of them against the
other on all matters arising out of this Agreement.

 

7.6Confidentiality. The Parties warrant and agree that they will keep the terms
of this Agreement confidential, except as public disclosure may be required by
law and will not, for any reason or purpose whatsoever, at any time, directly or
indirectly, reproduce, divulge or disseminate any proprietary and non-public
information obtained by the other Party in negotiating the terms of this
Agreement.

 

7.7The Company. The Company shall have no further rights under this Agreement
than those granted to the Buyers herein. Nothing herein shall limit, expand,
restrict or otherwise modify the rights and obligations of the Company under the
Redemption Agreement or the Note.

 

11

 

REDEMPTION AND SECURITY INTEREST AGREEMENT

This Redemption and Security Interest Agreement (the “Redemption Agreement”) is
made effective this 31st day of August 2010 (the “Effective Date”) between
BayHill Capital Corporation, a Delaware corporation with a place of business in
Salt Lake County, Utah (“BayHill”) and Commission River Corporation, a Utah
corporation with a place of business in Salt Lake County, Utah (the “Company”
and collectively the “Parties”).

RECITALS:

A.            The Parties agree that the Company is a wholly owned subsidiary
corporation of BayHill and that BayHill and certain Company executives (the
“Buyers” as identified below) will immediately hereafter enter into a certain
Stock Purchase and Security Interest Agreement (the “Purchase Agreement”)
concerning the Company and dated on or about the date hereof wherein said
Company executives are Adam Edwards and Patrick Oborn (identified in the
Purchase Agreement as the “Buyers”); the Company will acknowledge and agree to
the terms of the Purchase Agreement.

 

B.            The Parties agree that the Purchase Agreement calls for the
execution of this Redemption Agreement by BayHill (identified in the Purchase
Agreement as the “Seller”) and by the Company (identified as the “Company” in
the Purchase Agreement).

 

C.           The Parties agree that, immediately prior to the closing of Buyers’
purchase of the Sold Shares under the Purchase Agreement, the Company will
redeem from Seller eighty percent of the outstanding shares of common stock of
the Company (the “Redeemed Shares”) as more particularly described below.

 

D.           The Parties have their own separate, personal and direct knowledge
about the Company, the Sold Shares and the Redeemed Shares and they acknowledge
and agree: (i) that the Sold Shares comprise twenty percent (20%) of the
outstanding shares of the common stock of the Company prior to the Redemption;
and (ii) that the Redeemed Shares comprise eighty percent (80%) of the
outstanding shares of the common stock of the Company prior to the Redemption.

 

E.            The Parties acknowledge and agree that BayHill and the Buyers are
each affiliates of the Company and are fully conversant with the operations,
prospects and condition of BayHill and of the Company.

 

F.            This Agreement is comprised of the foregoing recitals and the
following Terms and Conditions Articles 1 through 9 and the attached Exhibits.

 

IN WITNESS WHEREOF, in consideration of the mutual promises contained herein,
and for other good and valuable consideration, the receipt of which is hereby
acknowledged the Parties hereby execute this Agreement as the above Effective
Date.

 

BayHill Capital Corporation

 

By:

Robert K. Bench,President and CEO

Address: 10757 S. River Front Pkwy, #125

South Jordan, Utah 84057 USA

Fax #: (801) 816-2527

Email: bbench@bayhillgroup.com

 

 

ACKNOWLEDGED AND AGREED:

 

 

Adam V. Edwards

Address:

 

Fax #:

Email:

 

Commission River Corporation

 

By:

Robert K. Bench, President and CEO

 

ACKNOWLEDGED AND AGREED:

 

 

Patrick K. Oborn

Address:

 

Fax #:

Email:

12

 

TERMS AND CONDITIONS

of the

Redemption and Security Interest Agreement

 

ARTICLE 8.     Redemption of the Redeemed Shares and Closing

 

8.1The Company hereby redeems from BayHill 800 shares of its outstanding common
stock, representing eighty percent of the outstanding capital stock of the
Company (herein the “Redeemed Shares”) and agrees to pay for said Redeemed
Shares by delivering to Seller the Negotiable Installment Promissory Note
(herein the “Note” and identified in the Purchase Agreement as the “Note”).

 

8.2BayHill hereby accepts redemption of the Redeemed Shares, agrees to surrender
to the Company the Redeemed Shares and agrees to accept the Note as full payment
for said Redeemed Shares. BayHill shall deliver to the Company any share
certificates representing the Redeemed Shares together with the accompanying
signed and endorsed share transfer power for the transfer of the Redeemed
Shares.

 

8.3The closing of the transactions contemplated by this Redemption Agreement
(the “Closing”), shall be held at the offices of ClearWater Governance Group,
LLC, at 265 East 100 South, Suite 330, Salt Lake City, Utah 84111, at 9:30 a.m.,
on the Effective Date or such other place, date and time as the parties hereto
may otherwise agree, but in any event prior to the “closing” under the related
agreements including the “closing” under the Purchase Agreement.

 

ARTICLE 9.     Company Warranties, Covenants and Undertakings

 

In furtherance of and not in derogation of the warranties, covenants and
undertakings given directly by the Company herein, the Company hereby further
makes and extends to BayHill each of the warranties, covenants and undertakings
binding on or applicable to the Company or that may be said to be binding on or
applicable to the Company and set out in the Note as if separately set out
herein. Nothing herein is intended to revoke, lessen or contradict the
warranties, covenants and undertakings given directly by the Company therein and
all such shall be interpreted and enforced so as to maximize the protection and
security position of BayHill granted herein.

 

ARTICLE 10.  Company Grants Security Interest in its Assets



The Company hereby grants to BayHill, a security interest in all the Company’s
assets, tangible and intangible, including, without limitation proceeds and
after acquired property and otherwise of every nature and description (the
“Pledged Assets”). This security interest shall be the primary security interest
in the Pledged Assets and the Company shall not grant any superior or comparable
security interest in any of its Pledged Assets until such time that the Note is
paid in full. The Company will execute such further documents and agreements and
will do such acts and deeds as may be reasonably requested by the BayHill to
further confirm the granting of the foregoing security interest in the Pledged
Assets. BayHill is hereby authorized to file a UCC financing statement this
Security Interest with the proper governmental authorities.

13

 

 

ARTICLE 11.  Representations and Warranties

 

11.1BayHill warrants that:

 

11.1.1   BayHill is authorized to execute and perform the terms of this
Redemption Agreement, to surrender for Redemption the Redeemed Shares and to
accept as payment for the Redeemed Shares the Note and the other consideration
specified herein and in the related documents.

 

11.1.2   BayHill has duly executed and delivered this Redemption Agreement to
the Company and the Redemption Agreement constitutes the legal, valid, and
binding obligation of BayHill, enforceable in accordance with its terms, except
as the same may be limited by bankruptcy, insolvency, moratorium, and other laws
of general application affecting the enforcement of creditors' rights and by the
exercise of judicial discretion and the application of principles of equity.

 

11.1.3   BayHill needs no participation, consent or concurrence of any other
person to execute and perform under this Redemption Agreement and so doing will
not breach or terminate any other agreement or understanding between BayHill and
any other person.

 

11.1.4   BayHill owns and holds all legal and beneficial title to the Redeemed
Shares, free and clear of any lien, mortgage, pledge, security interest, right,
adverse claim, levy, charge or other encumbrance of any kind.

 

11.1.5   BayHill will promptly transfer and convey to the Company any receipts
or recoveries from the Company’s creditors, that are received by BayHill, that
relate to the business of the Company which are not properly recorded as BayHill
revenues or receipts to the extent that the Company is then current in its
obligations to BayHill.

 

11.1.6   BayHill has determined that the Redemption of the Redeemed Shares under
this Redemption Agreement is fair and reasonable and in the best interests of
the BayHill and its shareholders as such shareholders shall be constituted after
the Closing.

 

11.1.7   BayHill has no knowledge of any fact or series of facts that would
render the representations and warranties of the Company in this Agreement to be
inaccurate, untrue or incomplete or that would otherwise cause the Company to be
in breach of this Agreement as of the Closing.

 

11.2The Company warrants that:

 

11.2.1   The Company is authorized to execute and perform the terms of this
Redemption Agreement, to receive for Redemption the Redeemed Shares and to pay
as payment for the Redeemed Shares the Note and to give the other consideration
specified herein and in the related documents.

 

11.2.2   The Company has duly executed and delivered this Redemption Agreement
to BayHill and the Redemption Agreement constitutes the legal, valid, and
binding

14

 

obligation of the Company, enforceable in accordance with its terms, except as
the same may be limited by bankruptcy, insolvency, moratorium, and other laws of
general application affecting the enforcement of creditors' rights and by the
exercise of judicial discretion and the application of principles of equity.

 

11.2.3   The Company needs no participation, consent or concurrence of any other
person to execute and perform under this Redemption Agreement and so doing will
not breach or terminate any other agreement or understanding between the Company
and any other person.

 

11.2.4   The Company owns and has beneficial and legal title to all of the
Pledged Assets, free and clear of any lien, mortgage, pledge, security interest,
right, adverse claim, levy, charge or other encumbrance of any kind. With
respect to any assets it leases, the Company is in compliance with such leases
and holds a valid leasehold interest free of any lien, mortgage, pledge,
security interest, right, adverse claim, levy, charge or other encumbrance other
than those of the lessors of such property or assets.

 

11.2.5   Upon any breach or failure to pay or perform by the Company under this
Redemption Agreement and/or the Promissory Note, BayHill may take any and all
actions it elects in its sole discretion to make BayHill whole and to recoup for
BayHill any loss, including, without limitation, BayHill may enforce and
foreclose its security interest in the Sold Shares (which security interest it
received under the Purchase Agreement) and/.or the Pledged Assets and may sell
and transfer all or any of its interests in the Sold Shares and/or Pledged
Assets of the Company as BayHill may select in its absolute discretion.

 

11.2.6   The Company has determined that the Redemption of the Redeemed Shares
under this Redemption Agreement is fair and reasonable and in the best interests
of the Company and its shareholders as such shareholders shall be constituted
after the Closing (being solely the “Buyers” as identified above).

 

ARTICLE 12.  Company’s Restrictive Covenants

 

12.1Operations of the Company. As further assurances to the BayHill, the Company
represents that it will operate only in its current line of business and such
reasonable extensions as the Company may require to allow and to cause the
Company to be able to pay and to pay timely to BayHill the obligations under
this Redemption Agreement and the Note, respectively, as provided herein and
therein.

 

12.2Further Equity Financings for the Company. The Company represents and
covenants that it will issue no further equity interest in the Company to any
person except upon prior written agreement from such person that the equity
interest is subject to the security interest granted to BayHill under the
Purchase Agreement in the Buyers’ Sold Shares. Without limiting the other
provisions hereof, closing of such an equity transaction without such agreement
of the equity recipient will constitute a breach and Event of Default of this
Redemption Agreement.

 

12.3Pledged Assets. The Company agrees that it will use reasonable efforts to
continue to own and operate the Pledged Assets in a professional and workmanlike
manner pursuing its business conscientiously. The Company will neither dispose
of substantially

15

 

all of its assets nor divert any line of business or business opportunity to any
affiliate of the Company or of the Buyers.

 

12.4Further Debt Financings for the Company. The Company represents and
covenants that it will issue no further debt instruments having a secured debt
position on a parity with or superior to the security interest of the Seller in
the Pledged Assets except upon prior written agreement from BayHill, which
agreement shall not be unreasonably withheld. Without limiting the other
provisions hereof, closing of such a debt transaction without such agreement of
BayHill will constitute a breach and Event of Default of this Agreement and the
Redemption Agreement.

 

ARTICLE 13.  Reports and Audit

 

Until the Note is paid in full, the Company shall give to BayHill at least
quarterly, a status report about the business and affairs of the Company and
about the prospects that the Company will continue to perform under the
Redemption Agreement and the Note. BayHill shall have the right once each
calendar year and on twenty (20) days notice to audit the records of the Company
to confirm that all sales have been recorded, that no business has been diverted
to any other affiliate of the Company or the Buyers, that the Pledged Assets are
present and in good working condition and that the obligations under the
Redemption Agreement are being performed as provided herein. If BayHill uncovers
a discrepancy BayHill will promptly report the same to the Buyers and the
Company with such request for corrective action as BayHill may reasonably elect.
BayHill is responsible for any costs and expenses related to or arising from any
audit conducted pursuant to this Article 6.

 

ARTICLE 14.  Events of Default

 

The occurrence of any of the following shall constitute an “Event of Default”
under this Redemption Agreement.

 

14.1“Event of Default” under the Note. An Event of Default under the Note occurs
and remains occurring after giving effect to any cure period set forth therein.

 

14.2Breaches of Covenants. The Company shall fail to observe or perform any
other covenant, obligation, condition or agreement contained in this Redemption
Agreement or the Note and (i) such failure shall continue for fifteen (15) days
after the Company receives notice thereof from BayHill, or (ii) if such failure
is not curable within such fifteen (15) day period, but is reasonably capable of
cure within thirty (30) days, either (A) such failure shall continue for thirty
(30) days or (B) the Company shall not have commenced a cure in a manner
reasonably satisfactory to BayHill within the initial fifteen (15) day period.

 

Notwithstanding the foregoing, any breach or inaccuracy of any of the
representations and warranties of the Company contained in this Agreement (a)
shall not be deemed an “Event of Default” for purposes of this Agreement and (b)
shall not grant BayHill any cause of action or rights to any remedies available
to BayHill under Article 8 below.

 

ARTICLE 15.  Rights of BayHill upon Default by the Company

 

Upon the occurrence or existence of any Event of Default described in Article 7
above, immediately and without notice, all outstanding Obligations payable by
the Company hereunder

16

 

and/or under the Note shall bear interest at the default interest rate set forth
in Section 10 of the Note until such time that such Event of Default is cured.

 

ARTICLE 16.  Mutual Waivers.

 

Effective as of the Closing and excluding claims for breach of this Agreement,
the Company, for itself and on behalf of its predecessor entities, successor
entities, subsidiaries, officers, directors, employees, stockholders, agents and
representatives and their respective successors and assigns (collectively, the
“Company Parties”), hereby grants, gives and extends to BayHill, its predecessor
entities, successor entities, subsidiaries, officers, directors, employees,
stockholders, agents and representatives and their respective successors and
assigns (collectively, the “BayHill Parties”) a complete and total waiver and
release of any and all claims, known or unknown, matured or unmatured, that the
Company Parties may have or may be said to have against the BayHill Parties and
arising prior to the date of the Closing. Effective as of the Closing and
excluding claims for breach of this Agreement, BayHill, for itself and on behalf
of the other BayHill Parties, hereby grants, gives and extends to the Company
Parties a complete and total waiver and release of any and all claims, known or
unknown, matured or unmatured, that the BayHill Parties may have or may be said
to have against the Company Parties and arising prior to the date of the
Closing.

 

ARTICLE 17.  General

 

17.1Successors and Assigns. The rights and obligations of BayHill and Company
shall be binding upon and benefit the successors, assigns, heirs, administrators
and transferees of the parties.

 

17.2Waiver and Amendment. Any provision of this Redemption Agreement may be
amended, waived or modified upon the written consent of the BayHill and Company.

 

17.3Transfer of this Redemption Agreement and/or this Note. With respect to any
offer, sale or other disposition of its rights under this Redemption Agreement
and/or any separate negotiation of the Note, BayHill will give written notice to
the Company prior thereto, describing briefly the manner, timing and parties
thereof.

 

17.4Notice. Consents, instructions or other communications required or permitted
hereunder shall be in writing and faxed, mailed or delivered to each party at
the respective addresses of the parties as set forth in the Purchase Agreement
or at such other address or facsimile number as a Party may furnish to the other
Party in writing from time to time. All such notices and communications will be
deemed effectively given the earlier of (i) when received, (ii) when delivered
personally, (iii) one (1) business day after being delivered by facsimile (with
receipt of appropriate confirmation), (iv) one (1) business day after being
deposited with an overnight courier service of recognized standing, or (v) four
(4) days after being deposited in the U.S. mail, first class with postage
prepaid.

17

 

 

 

If to Maker:

 

 

If to Company:

 

Commission River Corporation

Patrick Oborn or Adam Edwards

12401 South 450 East, Suite D1
Draper, UT 84020

Fax #: ____________________

Email:____________________

BayHill Capital Corporation

Robert K. Bench

10757 S. River Front Pkwy, #125

South Jordan, Utah 84057 USA

Fax #: (801) 816-2527

Email: bbench@bayhillgroup.com

 

17.5No Rights as Stockholders. Upon Closing, BayHill shall no longer have any
voting rights or other rights as a stockholder in the Company. BayHill
acknowledges that nothing under this Agreement shall be deemed to grant any
cause of action, recourse or remedies against the Buyers arising from or
relating to a breach by the Company of its obligations under this Agreement or
the Note.

 

17.6Waivers. The Company hereby waives notice of default, presentment or demand
for payment, protest or notice of nonpayment or dishonor and all other notices
or demands relative to any Event of Default under this Redemption Agreement or
under the Note or any action by BayHill to collect thereunder, including by way
of illustration and not limitation any foreclosure or execution on the Pledged
Assets.

 

17.7Governing Law. This Redemption Agreement and the Note and all actions
arising out of or in connection with this Redemption Agreement or the Note shall
be governed by and construed in accordance with the laws of the State of Utah,
without regard to the conflicts of law provisions of the State of Utah or of any
other state.

 

18

 

 

NEGOTIABLE INSTALLMENT PROMISSORY NOTE

 

Principal Sum: $490,000 Date: August 31, 2010

FOR VALUE RECEIVED, Commission River Corporation of Salt Lake County, Utah,
(“Maker”) promises to pay to the order of BayHill Capital Corporation, a
Delaware corporation (“Company”), or its registered assigns, in lawful money of
the United States of America the principal sum shown above as the “Principal
Sum” or such lesser amount as shall equal the outstanding principal amount
hereof, together with interest from the date of this Negotiable Installment
Promissory Note (“Note”) on the unpaid principal balance at a rate equal to the
Interest Rate (as defined below) then in effect. This Note is payable in
installments at the times and in the amounts shown herein, with simple interest
accruing without compounding at the Interest Rate, computed on the basis of the
actual number of days elapsed and a year of 365 days. All unpaid principal,
together with any then unpaid and accrued interest and other amounts payable
hereunder, shall be due and payable on the earlier of (i) September 12, 2014
(“Maturity Date”), or (ii) when, upon or after the occurrence of an Event of
Default (as defined below), such amounts are declared due and payable by Company
or made automatically due and payable in accordance with the terms hereof. For
purposes of this Note, “Interest Rate” means (i) six percent (6%) per annum from
the date of this Note until September 12, 2011, (ii) eight percent (8%) per
annum from September 12, 2011 until September 12, 2012, (iii) ten percent (10%)
per annum from September 12, 2012 until September 12, 2013, and (iv) twelve
percent (12%) per annum from September 12, 2013 until the Maturity Date.

 

1.Allocation of Payment and Prepayment: Each payment will be applied first to
interest accrued, then to any costs of collection incurred after any Event of
Default and then to the remaining principal amount of the Note. Maker may prepay
all or part of this Note without penalty. Partial prepayment will not alter the
amount or timing of the remaining installment payments due until computation of
a final payment.

1.1Monthly Payments:

1.1.1.Maker will pay twelve (12) monthly payments of $10,000 as follows: The
Maker will pay the first monthly payment on September 12, 2010; and the Maker
will pay consecutive monthly payments of $10,000 each thereafter with the final
monthly payment of $10,000 due on August 12, 2011.

1.1.2.Maker will make succeeding monthly payments in the amount of $10,000 until
the Maturity Date at which time the remaining outstanding balance will be due.

 

2.

 

2.1Final Payment. Maker will pay the full remaining principal amount due,
together with all accrued and unpaid interest in a single final payment due on
the Maturity Date.

2.2Grace Period. Any payment due on a day other than a regular business day
shall be due the first immediately following business day. Maker may avoid an
Event of Default with a tardy payment that arrives at the office of the holder
of the Note on or

19

 

before the last business day of the month (which period is the “Grace Period”
for said payment) in which the payment was otherwise due, provided the payment
is accompanied with a grace period penalty payment of $500 This Grace Period
penalty payment shall not be applied to reduce the principal amount otherwise
due nor to interest due under the Note, and in computation of accrued interest
thereafter, the tardy installment payment when accompanied by the Grace Period
penalty payment and when made within the Grace Period will be deemed to have
been made on the date of receipt.

 



3.Event of Default and Default Interest Rate .Upon an Event of Default (as
defined below, an Event of Default”) the entire remaining unpaid principal with
accrued interest shall immediately become due and payable. As set forth in
Section 10 below, the interest due hereunder shall accrue at the rate of fifteen
percent (15%) per annum beginning with the first business day after an Event of
Default hereunder and continuing until such Event of Default is cured and Maker
is current on this Note. The occurrence of any of the following shall constitute
an “Event of Default” under this Note.







3.1Failure to Pay. The Maker shall fail to pay when due any installment payment
under Section 1.1 of this Note on or prior to the date of expiration of any
Grace Period hereunder, which failure is not cured within fifteen (15) calendar
days after the Maker’s receipt of written notice from Company of such failure.

 

3.2Insolvency Proceedings. The Maker shall (i) apply for or consent to the
appointment of a receiver, trustee, liquidator or custodian of itself or of all
or a substantial part of its property, (ii) be unable, or admit in writing its
inability, to pay its debts generally as they mature, (iii) make a general
assignment for the benefit of its creditors, (iv) be dissolved or liquidated,
(v) commence a voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to itself or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
consent to any such relief or to the appointment of or taking possession of its
property by any official in an involuntary case or other proceeding commenced
against it, or (vi) take any action for the purpose of effecting any of the
foregoing.

 

3.3Involuntary Bankruptcy or Insolvency Proceedings. Proceedings for the
appointment of a receiver, trustee, liquidator or custodian of the Maker or of
all or a substantial part of the property thereof, or an involuntary case or
other proceedings seeking liquidation, reorganization or other relief with
respect to the Maker or the debts thereof under any bankruptcy, insolvency or
other similar law now or hereafter in effect shall be commenced and an order for
relief entered or such proceeding shall not be dismissed or discharged within 90
days of commencement.

 

4.Costs of Enforcement. Maker will pay the reasonable costs of any collection
efforts following any Event of Default.

 

5.Rights of Company upon Default. Upon the occurrence or existence of any Event
of Default and at any time thereafter during the continuance of such Event of
Default, Company may, by written notice to Maker, declare all outstanding
obligations payable by Maker hereunder to be immediately due and payable without
presentment, demand,

20

 

protest or any other notice of any kind, all of which are hereby expressly
waived, anything contained herein to the contrary notwithstanding.

 

6.Successors and Assigns. The rights and obligations of Maker and Company shall
be binding upon and benefit the successors, assigns, heirs, administrators and
transferees of the parties.

 

7.Waiver and Amendment. Any provision of this Note may be amended, waived or
modified upon the written consent of Maker and Company.

 

8.Transfer of this Note. With respect to any offer, sale or other disposition of
this Note, Company will give written notice to Maker prior thereto, describing
briefly the manner thereof, together with a written opinion of Company’s
counsel, or other evidence if reasonably satisfactory to Maker. Upon receiving
such written notice and reasonably satisfactory opinion, if so requested, or
other evidence, Maker, as promptly as practicable, shall notify Company that
Company may sell or otherwise dispose of this Note in accordance with the terms
of the notice delivered to Maker. If a determination has been made pursuant to
this paragraph that the opinion of counsel for Company, or other evidence, is
not reasonably satisfactory to Maker, then Maker shall so notify Company
promptly after such determination has been made.

 

9.Notices. All notices, requests, demands, consents, instructions or other
communications required or permitted hereunder shall be in writing and faxed,
mailed or delivered to each party at the respective addresses of the parties as
set forth in below, or at such other street address, email address, or facsimile
number as the parties have furnished to the other parties in writing. All such
notices and communications will be deemed effectively given the earlier of (i)
when received, (ii) when delivered personally, (iii) one (1) business day after
being delivered by facsimile (with receipt of appropriate confirmation), (iv)
one (1) business day after being deposited with an overnight courier service of
recognized standing, or (v) four (4) days after being deposited in the U.S.
mail, first class with postage prepaid.

 

If to Maker:

 

 

If to Company:

 

Commission River Corporation

Attn: Patrick Oborn or Adam Edwards

12401 South 450 East, Suite D1
Draper, UT 84020

Fax #: 801-303-6805

Email: aedwards@commissionriver.com

BayHill Capital Corporation

Robert K. Bench

10757 S. River Front Pkwy, #125

South Jordan, Utah 84057 USA

Fax #: (801) 816-2527

Email: bbench@bayhillgroup.com

 

10.No Rights as Stockholders. This Note does not entitle Company to any voting
rights or other rights as a stockholder of the Maker.

11.Default Rate; Usury. During any period in which an Event of Default has
occurred and is continuing, the Maker shall pay interest on the unpaid principal
balance hereof at a rate per annum equal fifteen percent (15%). In the event any
interest is paid on this Note which is deemed to be in excess of the then legal
maximum rate, then that portion of the

21

 

interest payment representing an amount in excess of the then legal maximum rate
shall be deemed a payment of principal and applied against the principal of this
Note.



12.Waivers. Maker hereby waives notice of default, presentment or demand for
payment, protest or notice of nonpayment or dishonor and all other notices or
demands relative to this instrument.

13.Governing Law. This Note and all actions arising out of or in connection with
this Note shall be governed by and construed in accordance with the laws of the
State of Utah, without regard to the conflicts of law provisions of the State of
Utah or of any other state.

The Maker has caused this Note to be issued as of the date first written above.

 

Commission River Corporation

 

By:

 

Name: Adam Edwards, President, duly authorized

 

 

